UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 11, 2011 EQUUS TOTAL RETURN, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 814-00098 76-0345915 (State or Other Jurisdiction (Commission File (IRS Employer Of Incorporation) Number) Identification No.) Eight Greenway Plaza, Suite 930 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(713) 529-0900 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On May 11, 2011, Equus Total Return, Inc. issued a press release announcing its annual meeting of shareholders and including a letter from its Executive Chairman.The text of the press release is included as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Press release issued on May 11, 2011 by Equus Total Return, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Equus Total Return Date: Mary 12, 2011 By: /s/Kenneth I. Denos Kenneth I. Denos Secretary
